DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action January 7, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the display panel comprises a plurality of light-emitting control lines respectively connected to the plurality of rows of pixel circuits, and the pixel circuits in different rows are provided with a same light-emitting control signal through the plurality of light-emitting control lines, to cause the pixel circuits in different rows to emit light in a same period” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 13: It recites “the pixel circuits in different rows are provided with a same light-emitting control signal through the plurality of light-emitting control lines, to cause the pixel circuits in different rows to emit light in a same period”.  However, the drawing of the specification does not describe any driver circuit and/or control circuit provides a light emitting-control signal which is applied to the plurality of light-emitting control lines in the different rows. Therefore, it is not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (CN 107610652), English Translation (US 2019/0096327 A1), in view of LI et al (CN 105869574 A, English Translation (US 2019/0228696 A1).
As to claim 1: Peng discloses a driving method of a pixel circuit (Figs. 1-12, a driving method of a pixel circuit; Abstract), wherein the pixel circuit comprises a current control circuit and a time control circuit (Fig. 2-4 show the pixel circuit comprises a current control circuit and a time control circuit), 
the current control circuit is configured to receive and store a display data signal, receive a light-emitting control signal, control, according to the light-emitting control signal, whether to generate a driving current, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal which is stored (Figs. 2-4, the current control circuit is configured to receive and store “a display data signal Data”, receive “a light-emitting control signal EM1”, control, according to the light-emitting control signal, whether to generate a driving current from a voltage supply VDD, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal which is stored; ¶0007-0008, 0077, 0109, wherein a magnitude of the current I is depended on “a 
the time control circuit is configured to receive the driving current, receive a time data signal, and control passing time of the driving current according to the time data signal (Figs. 2-12, the time control circuit is configured to receive the driving current, receive “a time data signal Vint2”, and control passing time of the driving current according to the time data signal; ¶0059-0065, 0088-0089, 0094-0114), 
a display period of the pixel circuit comprises a plurality of consecutive light- emitting phases and a time control turn-off phase (Figs. 1-12, a display period of the pixel circuit comprises a plurality of consecutive light-emitting phases and a time control turn-off phase; ¶0008-0009, 0059-0065), and 
in the display period, the driving method comprises: 
driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, and the light-emitting control signal received by the current control circuit and the time data signal received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases (Figs. 1-12, driving, by the current control circuit and the time control circuit according to the display data signal Data received and stored by the current control circuit, and the light-emitting control signal EM1 received by the current control circuit and the time data signal Vint2 received by the time control circuit, “a light-emitting element OLED” to emit light in the plurality of consecutive light-emitting phases; ¶0008-0009, 0059-0065, 0080-0093, 0105-0125); and 

Peng does not expressly disclose the time control circuit is configured to store a time data signal. However, Li teaches a driving method of a pixel circuit, wherein the pixel circuit comprises a time control circuit is configured to store a time data signal (Fig. 3, a driving method of a pixel circuit, wherein the pixel circuit comprises a current control circuit and a time control circuit, wherein the time control circuit is configured to store a time data signal, wherein the time control circuit is formed by a first transistors T1, a second transistor DTFT, and a capacitor C1; ¶0035-0048, wherein “a capacitor C1” stores “a time data signal Vdata1”), wherein a display period of the pixel circuit comprises a plurality of consecutive light-emitting phases and a time control turn-off phase (Figs. 6-7, a display period of the pixel circuit comprises a plurality of consecutive light-emitting phases and a time control turn-off phase; ¶0051-0068, wherein the second transistor DTFT controls time control turn-on and turn-off phases depending on the time data signal and the stored the time data signal), wherein total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and the passing time of the driving current (Figs. 1-7, ¶0020-0025). Furthermore, according to the fundamental electrical theory, a light brightness of a light emitting element is depended on a magnitude current is applied to the light-emitting element. It would have been obvious to a person of ordinary skill in the 
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Peng and Li further disclose claim limitation of each of the plurality of light-emitting phases comprises a time data signal writing sub-phase and an effective light-emitting sub-phase subsequent to the time data signal writing sub-phase (Peng: Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125; Li: Figs. 1-7, ¶0020-0068); and 

causing the light-emitting control signal to be at an invalid level in the time data signal writing sub-phase (Peng: Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125); and 
causing the light-emitting control signal to be at a valid level in the effective light-emitting sub-phase (Peng: Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125). In addition, the same motivation is used as the rejection of claim 2.
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Peng and Li further disclose claim limitation of the time data signal comprises a plurality of sub-phase time data signals in one-to-one correspondence with the plurality of light-emitting phases (Peng: Figs. 5, 10A-10E; ¶0105-0131; Li: Figs. 1-7, ¶0020-0068); and for each of the plurality of light-emitting phases, the driving method further comprises: providing a corresponding one of the plurality of sub-phase time data signals to the time control circuit in the time data signal writing sub-phase; and controlling whether to turn on the time control circuit according to the corresponding one of the plurality of sub-phase time data signals in the effective light-emitting sub-phase (Peng: Figs. 5, 9, 10A-10E; ¶0105-0131; Li: Figs. 1-7, ¶0020-0068). In addition, the same motivation is used as the rejection of claim 3. 
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior arts Peng and Li further disclose claim limitation of in the effective light-emitting sub-phase, in a case where the corresponding one of the plurality of sub-phase time data signals causes the time control circuit to be turned off, the light-emitting element does not emit light; and in a case where the corresponding one of the plurality of sub-phase time data signals 
As to claim 5: Peng discloses the time control turn-off phase comprises a time control turn-off data signal writing sub-phase and a turn-off waiting sub-phase subsequent to the time control turn-off data signal writing sub-phase (Figs. 1-12, ¶0105-0135); and 
-4-the driving method further comprises: 
providing the time control turn-off data signal to the time control circuit in the time control turn-off data signal writing sub-phase (Figs. 1-12, ¶0105-0135); and 
turning off the time control circuit according to the time control turn-off data signal in the turn-off waiting sub-phase (Figs. 1-12, ¶0105-0135).  
As to claim 6: Peng discloses the current control circuit comprises a first driving transistor, and at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a display data writing and compensation phase prior to the effective light-emitting sub-phase (Figs. 4, 9, “a first driving transistor DT”, and at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a display data writing and compensation phase prior to the effective light-emitting sub-phase; ¶0069-0090, 0097-0129);
the driving method further comprises: 
writing the display data signal to the first driving transistor and performing threshold compensation on the first driving transistor in the display data writing and compensation phase to control a current magnitude of a driving current flowing through 
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior arts Peng and Li further disclose claim limitation of comprising: causing the light-emitting control signal to be at an invalid level in the display data writing and compensation phase (Peng: Figs. 4, 9, 10-12, Abstract, ¶0060-0090, 0097-0129; Li: Figs. 1-7, ¶0020-0068). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 8: Peng discloses the current control circuit further comprises a light-emitting control transistor (Figs. 4, 9, “a light emitting control transistor T4”); 
a control terminal of the light-emitting control transistor is configured to receive the light-emitting control signal (Figs. 4, 9; a control terminal of the light-emitting control transistor is configured to receive the light-emitting control signal); and 
the current control circuit and the light-emitting control transistor are configured to be turned on in a case where the light-emitting control signal is at a valid level and to be turned off in a case where the light-emitting control signal is at an invalid level (Figs. 4, 9, ¶0105-0129).  
As to claim 9: Claim 9 is a dependent claim of claim 6. The prior arts Peng and Li further disclose claim limitation of the time control circuit comprises a second driving transistor (Peng: Figs. 4, 9, “a second driving transistor T5”;), and -5-the current control circuit is further configured to receive a driving power supply voltage from a first voltage terminal (Peng: Figs. 4, 9, the current control circuit is further configured to receive “a driving power supply voltage VDD” from a first voltage terminal); and 

As to claim 10: Peng discloses at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a reset phase prior to the effective light-emitting sub-phase (Figs. 4, 9, a reset phase prior to the effective light-emitting sub-phase, ¶0008-0009, 0059-0093, 0105-0125, wherein a first scan signal Scan1” for controlling a reset phase); and 
the driving method further comprises: 
providing a first reset signal to the current control circuit to reset the current control circuit, and providing a second reset signal to one terminal of the light- emitting element to reset the light-emitting element in the reset phase (Figs. 4, 9, providing “a first reset signal Vint1” to the current control circuit to reset the current control circuit, and providing a second reset signal to one terminal of the light- emitting element to 
As to claim 11: Peng discloses the time control turn-off phase comprises a reset phase (Figs. 4, 9, ¶0008-0009, 0059-0093, 0105-0125, wherein a third scan signal Scan3” for controlling a reset phase); and the driving method further comprises: 
providing a reset signal to a first terminal of the light-emitting element to reset the light-emitting element in the reset phase (Figs. 4, 9, providing “a reset signal Vint2” to a first terminal of the light-emitting element OLED to reset the light-emitting element in the reset phase; ¶0008-0009, 0059-0093, 0105-0125).  
As to claim 12: Claim 12 is another version of claim 1. The combination of the prior arts Peng and Li further disclose a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits, the plurality of pixel circuits are arranged in a plurality of rows and a plurality of columns (Peng: Figs. 1-12, a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits, the plurality of pixel circuits are arranged in a plurality of rows and a plurality of columns Abstract, ¶0041, Fig. 1A shows a plurality of pixels arranged in a plurality of rows and a plurality of columns; Li: Fig. 3, a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits; Abstract), and 
wherein each of the plurality of pixel circuits comprises a current control circuit and a time control circuit (Peng: Figs. 1-12, a current control circuit and a time control circuit; Li: Fig. 3, “a current control circuit 2-3” and “a time control circuit 1”), 
the current control circuit is configured to receive and store a display data signal, receive a light-emitting control signal, control, according to the light-emitting control 
-6-the time control circuit is configured to receive the driving current, receive and stored a time data signal, and control passing time of the driving current according to the time data signal which is stored (Peng Figs. 1-12, the time control circuit is configured to receive the driving current, receive “a time data signal EM2”, and control passing time of the driving current according to the time data signal, ¶0059-0065, 0088-0089, 0094-0114; Li: Figs. 3-7, the time control circuit is configured to receive the driving current, receive and stored “a time data signal Vdata1”, and control passing time of the driving current according to the time data signal which is stored; ¶0020-0040), 
a display period of the pixel circuit comprises a plurality of consecutive light- emitting phases and a time control turn-off phase (Peng: Figs. 1-12, ¶0059-0065, 0088-0089, 0094-0114; Li: Figs. 6-7, a display period of the pixel circuit comprises a plurality of consecutive light- emitting phases and a time control turn-off phase; ¶0051-0068, 
the driving method of the display panel comprises: performing following operations on each of the plurality of pixel circuits in the display period of each of the plurality of pixel circuits: 
driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit and the time data signal and stored received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases (Peng: Figs. 1-12, driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit; ¶0059-0065, 0088-0089, 0094-0114; Li: Figs. 3, 6-7, driving, by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, and the time data signal Vdata1 and stored received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases; ¶0020-0040, 0051-0068); and 
causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received by the time control circuit (Peng: Figs. 1-12, ¶0059-0065, 0088-0089, 0094-0114; Li: Figs. 3, 6-7, the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received by the time control circuit; ¶0020-0040, 0051-0068),

As to claim 14: Claim 14 is an apparatus claim of claim 1. The combination of the prior arts Peng and Li further disclose a pixel circuit, comprising a current control circuit and a time control circuit (Peng: Figs. 1-2, a pixel circuit, comprising a current control circuit and a time control circuit; Abstract; Li: Fig. 3, a pixel circuit comprising “a current control circuit 2-3” and “a time control circuit 1”), 
wherein the current control circuit is configured to receive and store a display data signal, receive a light-emitting control signal, receive a driving power supply voltage from a first voltage terminal, control whether to generate a driving current according to the light-emitting control signal, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal (Peng: Figs. 1-12, the current control circuit is configured to receive and store “a display data signal Data”, receive “a light-emitting control signal EM1”, receive “a driving power supply voltage VDD” from a first voltage terminal, control whether to generate a driving current according to the light-emitting control signal, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal; ¶0007-0008, 0077, 0109, wherein a magnitude of the current I is depended on “a display data signal Vdata”, wherein the capacitor C1 is configured to store the display data signal Data; Li: Fig. 3, 6-7, the current control circuit generates a 
the time control circuit is configured to receive the driving current, receive and store a time data signal, and control passing time of the driving current according to the time data signal which is stored (Peng: Figs. 1-12, the time control circuit is configured to receive the driving current, receive “a time data signal EM2”, and control passing time of the driving current according to the time data signal, ¶0059-0065, 0088-0089, 0094-0114; Li: Fig. 3, the time control circuit is configured to receive the driving current, receive and store “a time data signal Vdata1”, and control passing time of the driving current according to the time data signal which is stored; ¶0020-0040); 
-7-the current control circuit comprises a first driving transistor and a light-emitting control transistor (Peng: Figs. 1-12, “a first driving transistor DT” and “a light-emitting control transistor EM1”); 
the time control circuit comprises a second driving transistor (Peng: Figs. 1-12, “a second driving transistor T5”; Li: Fig. 3, “a second driving transistor DTFT”); and 
during an operation, the driving current from the first voltage terminal and used for a light-emitting element only passes through the first driving transistor, the second driving transistor, and the light-emitting control transistor (Peng: Figs. 1-12, the driving current from the first voltage terminal VDD and used for “a light-emitting element OLED” only passes through the first driving transistor DT1, the second driving transistor T5, and the light-emitting control transistor T4);
a display period of the pixel circuit comprises a plurality of consecutive light-emitting phases and a time control turn-off phase (Li: Fig. 3, a display period of the pixel 
the pixel circuit is configured to drive the light-emitting element to emit light in the plurality of consecutive light-emitting phases by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit, and the time data signal received and stored by the time control circuit (Peng: Figs. 1-12, the pixel circuit is configured to drive the light-emitting element to emit light in the plurality of consecutive light-emitting phases by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, the light-emitting control signal received by the current control circuit; ¶0059-0065, 0088-0089, 0094-0114; Li: Figs. 3, 6-7, the pixel circuit is configured to drive the light-emitting element to emit light in the plurality of consecutive light-emitting phases by the current control circuit and the time control circuit according to the display data signal received and stored by the current control circuit, and the time data signal received and stored by the time control circuit; ¶0020-0040, 0051-0068), and 
the time control circuit is configured to be turned off in the time control turn-off phase according to a time control turn-off data signal received and stored by the time control circuit (Li: Figs. 3, 6-7, the time control circuit is configured to be turned off in the time control turn-off phase according to a time control turn-off data signal received and stored by the time control circuit; ¶0020-0040, 0051-0068), and
total light-emitting brightness of the light-emitting element in the display period is jointly determined by the current magnitude of the driving current and the passing time 
As to claim 15: Peng discloses a first terminal of the light-emitting control transistor is connected to the first voltage terminal (Figs. 4, 9, a first terminal of the light-emitting control transistor is connected to the first voltage terminal VDD); 
a second terminal of the light-emitting control transistor is connected to a first terminal of the first driving transistor (Figs. 4, 9, a second terminal of the light-emitting control transistor is connected to a first terminal of the first driving transistor DT); 
a second terminal of the first driving transistor is directly connected to a first terminal of the second driving transistor (Figs. 4, 9, a second terminal of the first driving transistor is directly connected to a first terminal of the second driving transistor T5); and 
a second terminal of the second driving transistor is connected to a first terminal of the light-emitting element (Figs. 4, 9, a second terminal of the second driving transistor is connected to a first terminal of the light-emitting element OLED).  
As to claim 16: Peng discloses a light-emitting element reset circuit, wherein the light-emitting element reset circuit is connected to a first terminal of the light-emitting element (Figs. 4, 9, “a light-emitting element reset circuit 4”, wherein the light-emitting 
the light-emitting element reset circuit is configured to reset the light-emitting element in response to a light-emitting element reset scanning signal to turn off the light-emitting element (Figs. 4, 9, the light-emitting element reset circuit is configured to reset the light-emitting element in response to “a light-emitting element reset scanning signal EM2” to turn off the light-emitting element OLED).  
As to claim 17: Claim 17 is a dependent claim of claim 14. The prior arts Peng and Li further disclose claim limitation of the time control circuit further comprises a first storage circuit and a time data writing circuit (Li: Fig. 3, the time control circuit further comprises “a first storage circuit C1” and “a time data writing circuit 1”); the second driving transistor comprises a control terminal, and is configured to control, in response to the time data signal, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor (Peng: Fig. 5, the second driving transistor T5 comprises a control terminal, and is configured to control, in response to the time data signal EM2, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor; Li: Fig. 3, the second driving transistor DTFT comprises a control terminal, and is configured to control, in response to the time data signal Vdata1, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor), the time data writing circuit is connected to the control terminal of the second driving transistor, and is configured to write the time data signal to the control terminal of the second driving transistor in response to a time scanning 
As to claim 18: Claim 18 is a dependent claim of claim 14. The prior arts Peng and Li further disclose claim limitation of the current control circuit further comprises a display data writing circuit, a second storage circuit, a compensation circuit, and a reset circuit (Peng: Figs. 4, 9, “a display data writing circuit T3”, “a second storage circuit C1”, “a compensation circuit T1”, and “a reset circuit T2”; Li: Fig. 3, the current control circuit further comprises “a display data writing circuit 2”, “a second storage circuit C2”, “a compensation circuit 3; ¶0020-0040), 
wherein the light-emitting control transistor is configured to apply a first voltage provided by the first voltage terminal to a first terminal of the first driving transistor in response to the light-emitting control signal (Peng: Figs. 4, 9, the light-emitting control transistor T4 is configured to apply “a first voltage VDD” provided by the first voltage terminal to “a first terminal of the first driving transistor DT” in response to the light-emitting control signal EM1); 

the second storage circuit is connected to a control terminal of the first driving transistor, and is configured to store the display data signal written by the display data writing circuit (Figs. 4, 9, the second storage circuit C1 is connected to “a control terminal of the first driving transistor DT”, and is configured to store the display data signal written by the display data writing circuit); 
the compensation circuit is connected to the control terminal of the first driving transistor and a second terminal of the first driving transistor, and is configured to compensate for the first driving transistor in response to the current scanning signal (Figs. 4, 9, the compensation circuit T2 is connected to the control terminal of the first driving transistor DT and “a second terminal of the first driving transistor DT”, and is configured to compensate for the first driving transistor DT in response to the current scanning signal Scan2); and 
the reset circuit is connected to the control terminal of the first driving transistor, and is configured to apply a reset voltage provided by a reset voltage terminal to the control terminal of the first driving transistor in response to a reset scanning signal (Figs. 4, 9, the reset circuit T1 is connected to the control terminal of the first driving transistor DT, and is configured to apply “a reset voltage Vint1” provided by a reset voltage 
As to claim 19: Peng discloses a display panel, comprising the pixel circuit according to claim 14 (Figs. 1-12, Abstract).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (CN 107610652), English Translation (US 2019/0096327 A1), in view of LI et al (CN 105869574 A, English Translation (US 2019/0228696 A1), as applied to claim 12 above, and further in view of KIM et al (US 2016/0240565 A1).
As to claim 13: Peng and Li do not expressly disclose the display panel comprises a plurality of light-emitting control lines respectively connected to the plurality of rows of pixel circuits, and the pixel circuits in different rows are provided with a same light-emitting control signal through the plurality of light-emitting control lines, to cause the pixel circuits in different rows to emit light in a same period. 
However, Kim teaches a display device comprises a display panel including a plurality of pixels arranged in a plurality of rows and a plurality of columns (Fig. 1, “a display device 100” comprises “a display panel 110” including a plurality of pixels PX” arranged in a plurality of rows and a plurality of columns; Abstract), the display panel comprises a plurality of light-emitting control lines respectively connected to the plurality of rows of pixel circuit (Fig. 1, “a plurality of light-emitting control lines EM” respectively connected to the plurality of rows of pixel circuit), and the pixel circuits in different rows are provided with a same light-emitting control signal through the plurality of light-.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (CN 107610652), English Translation (US 2019/0096327 A1), in view of LI et al (CN 105869574 A, English Translation (US 2019/0228696 A1), as applied to claim 12 above, and further in view of TSUKAGOSHI (US 2013/0181977 A1).
As to claim 21: Peng and Li do not expressly disclose the total light-emitting brightness of the light-emitting element in the display period is obtained by superimposing light-emitting brightness of the light-emitting element in the plurality light-emitting phases. However, Tsukagoshi teaches a total brightness of a display panel is obtained by superimposing a brightness level of each of a plurality of pixels during a plurality of time phases (Figs. 7-8 show a total brightness of a display panel is obtained by superimposing a brightness level of each of a plurality of pixels during a plurality of time phases; ¶0088-0092). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng and Li to superimpose light-emitting brightness of the light-emitting element of each pixel during a plurality of light-emitting phases, such that the total light-emitting brightness of the light-emitting element in the display period is obtained by superimposing light-emitting brightness of the light-emitting element in the plurality light-emitting phases Tsukagoshi. The motivation would have been in order to change brightness of a group of reference images.
 
Response to Arguments
Applicant’s arguments filed on January 6, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Applicant’s arguments filed on January 6, 2022 regarding to the 112 rejection for claim 13 have been considered but they are not persuasive.

First, the drawing of the specification does not describe a plurality of light-emitting control lines respectively connected to the plurality of rows of pixel circuits, and any control circuit and/or gate driving circuit provide a same light-emitting control signal through the plurality of light-emitting control lines. Second, Fig. 11 shows only one light-emitting control signal EM is applied to a plurality of light-emitting phases. However, according to FIG. 2A, a pixel circuit comprises two light-emitting control lines; and Fig. 2B shows a light-emitting control phase EEML is depended on a second light-emitting control signal EM’ and a first light-emitting control signal EM is applied to a data signal writing sub-phase DR. Therefore, the drawing of the specification does not describe the claimed limitation, and it is not enable one skill in the art to make and/or use the claimed invention. The 112 rejection is still stand.

The drawing of Figures 10, 13, 14 of the display device does not describe the details of a plurality of light-emitting control lines and any control circuit and/or a gate driver circuit provides a light-emitting control signal to the plurality of light-emitting control lines. Therefore, the drawing objection is still stand. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693